EXHIBIT 10.4
 
SPLIT-OFF AGREEMENT


This SPLIT-OFF AGREEMENT, dated as of December 31, 2008 (this “Agreement”), is
entered into by and among Nevada Gold Holdings, Inc., a Delaware corporation
(“Seller”), Sunshine Group, Inc., a Delaware corporation (“Split-Off
Subsidiary”), and Marion R. “Butch” Barnes, William D. Blanchard and Robert
Barnes (each, “Buyer” and collectively, “Buyers”).
 
R E C I T A L S:


WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Split-Off Subsidiary; Split-Off Subsidiary is a wholly-owned subsidiary of
Seller which will acquire the business assets and liabilities previously held by
Seller; and Seller has no other businesses or operations prior to the Merger (as
defined herein);


WHEREAS, contemporaneously with the execution of this Agreement, Seller, Nevada
Gold Enterprises, Inc., a Nevada corporation (“Nevada Gold”), and a newly-formed
wholly-owned Nevada subsidiary of Seller, Nevada Gold Acquisition Corp.
(“Acquisition Sub”), will enter into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) pursuant to which Acquisition Sub will
merge with and into Nevada Gold with Nevada Gold remaining as the surviving
entity (the “Merger”); and the equity holders of Nevada Gold will receive
securities of Seller in exchange for their equity interests in Nevada Gold;


WHEREAS, the execution and delivery of this Agreement is required by Nevada Gold
as a condition to its execution of the Merger Agreement, and the consummation of
the assignment, assumption, purchase and sale transactions contemplated by this
Agreement is also a condition to the completion of the Merger pursuant to the
Merger Agreement, and Seller has represented to Nevada Gold in the Merger
Agreement that the transactions contemplated by this Agreement will be
consummated immediately following the closing of the Merger, and Nevada Gold
relied on such representation in entering into the Merger Agreement;


WHEREAS, Buyers desire to purchase the Shares (as defined in Section 2.1) from
Seller, and to assume, as between Seller and Buyers, all responsibility for any
debts, obligations and liabilities of Seller (prior to the Merger) and Split-Off
Subsidiary, on the terms and subject to the conditions specified in this
Agreement; and


WHEREAS, Seller desires to sell and transfer the Shares to Buyers, on the terms
and subject to the conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:


 
 

--------------------------------------------------------------------------------

 
I.           ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.
 
Subject to the terms and conditions provided below:
 
1.1  Assignment of Assets.  Seller hereby contributes, assigns, conveys and
transfers to Split-Off Subsidiary, and Split-Off Subsidiary hereby receives,
acquires and accepts, all assets and properties of Seller as of the Effective
Time, including but not limited to the following, but excluding in all cases (i)
the right, title and assets of Seller in, to and under the Transaction
Documentation and (ii) the capital stock of Nevada Gold and Split-Off
Subsidiary:
 
 
(a)
all cash and cash equivalents;

 
 
(b)
all accounts receivable;

 
 
(c)
all inventories of raw materials, work in process, parts, supplies and finished
products;

 
 
(d)
all right, title and interest, of record, beneficial or otherwise, in and to and
stock, membership interests, partnership interests or other equity or ownership
interests in any corporation, limited liability company, partnership or other
entity, and all bonds, debentures, notes or other securities;

 
 
(e)
all of Seller’s rights, title and interests in, to and under all contracts,
agreements, leases, licenses (including software licenses), supply agreements,
consulting agreements, commitments, purchase orders, customer orders and work
orders, and including all of Seller’s rights thereunder to use and possess
equipment provided by third parties, and all representations, warranties,
covenants and guarantees related to the foregoing (provided that to the extent
any of the foregoing or any claim or right or benefit arising thereunder or
resulting therefrom is not assignable by its terms, or the assignment thereof
shall require the consent or approval of another party thereto, this Agreement
shall not constitute an assignment thereof if an attempted assignment would be
in violation of the terms thereof or if such consent is not obtained prior to
the Effective Time, and in lieu thereof Seller shall reasonably cooperate with
Split-Off Subsidiary in any reasonable arrangement designed to provide Split-Off
Subsidiary the benefits thereunder or any claim or right arising thereunder);

 
 
(f)
all intellectual property, including but not limited to issued patents, patent
applications (whether or not patents are issued thereon and whether modified,
withdrawn or resubmitted), unpatented inventions, product designs, copyrights
(whether registered or unregistered), know-how, technology, trade secrets,
technical information, notebooks, drawings, software, computer coding (both
object and source) and all documentation, manuals and drawings related thereto,
trademarks or service marks and applications therefor, unregistered trademarks
or service marks, trade names, logos and icons and all rights to sue or recover
for the infringement or misappropriation thereof;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)
all fixed assets, including but not limited to the machinery, equipment,
furniture, vehicles, office equipment and other tangible personal property owned
or leased by Seller;

 
 
(h)
all customer lists, business records, customer records and files, customer
financial records, and all other files and information related to customers, all
customer proposals, all open service agreements with customers and all
uncompleted customer contracts and agreements; and

 
 
(i)
to the extent legally assignable, all licenses, permits, certificates, approvals
and authorizations issued by Governmental Entities and necessary to own, lease
or operate the assets and properties of Seller and to conduct Seller’s business
as it is presently conducted;

 
all of the foregoing being referred to herein as the “Assigned Assets.”
 
1.2  Assignment and Assumption of Liabilities.  Seller hereby assigns to
Split-Off Subsidiary, and Split-Off Subsidiary hereby assumes and agrees to pay,
honor and discharge all debts, adverse claims, liabilities, judgments and
obligations of Seller as of the Effective Time, whether accrued, contingent or
otherwise and whether known or unknown, including those arising under any law
(including the common law) or any rule or regulation of any Governmental Entity
or imposed by any court or any arbitrator in a binding arbitration resulting
from, arising out of or relating to the assets, activities, operations, actions
or omissions of Seller, or pro­ducts manufactured or sold thereby or services
provided thereby, or under contracts, agreements (whether written or oral),
leases, commitments or undertakings thereof, but excluding in all cases the
obligations of Seller under the Transaction Documentation (all of the foregoing
being referred to herein as the “Assigned Liabilities”).
 
The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”


II.            PURCHASE AND SALE OF STOCK.
 
2.1  Purchased Shares.  Subject to the terms and conditions provided below,
Seller shall sell and transfer to Buyers and Buyers shall purchase from Seller,
on the Closing Date (as defined in Section 3.1), all of the issued and
outstanding shares of capital stock of Split-Off Subsidiary (the “Shares”), pro
rata in the proportions set forth in Exhibit A attached hereto.
 
2.2  Purchase Price.  The purchase price for the Shares shall be the transfer
and delivery by each Buyer to Seller of the type and number of shares of common
stock and other securities of Seller that such Buyer owns (the “Purchase Price
Securities”), as set forth in Exhibit A attached hereto, deliverable as provided
in Section 3.3.
 
III.            CLOSING.
 
3.1  Closing.  The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place as soon as practicable following the execution
of this Agreement; provided, however, that the Closing must occur immediately
after the closing of the Merger.  The date on which the Closing occurs shall be
referred to herein as the “Closing Date.”
 
 
3

--------------------------------------------------------------------------------

 
3.2  Transfer of Shares.  At the Closing, Seller shall deliver to each Buyer
certificates representing the Shares purchased by such Buyer, duly endorsed to
such Buyer or as directed by such Buyer, which delivery shall vest such Buyer
with good and marketable title to such Shares, free and clear of all liens and
encumbrances.
 
3.3  Payment of Purchase Price; Further Delivery.  (a) At the Closing, each
Buyer shall deliver to Seller a certificate or certificates representing such
Buyer’s Purchase Price Securities duly endorsed to Seller, which delivery shall
vest Seller with good and marketable title to the Purchase Price Securities,
free and clear of all liens and encumbrances.  (b) Each Buyer agrees that upon
the Seller’s closing of a financing (other than the Private Placement Offering)
that, in Seller’s reasonable judgment, will place Seller on sound financial
footing and enable it to execute its business plan, each Buyer shall promptly
deliver to Seller a certificate or certificates representing all of the
remaining shares of common stock and other securities of Seller that such Buyer
owns, duly endorsed to Seller, which delivery shall vest Seller with good and
marketable title to the Initial Purchase Price Securities, free and clear of all
liens and encumbrances.
 
3.4  Transfer of Records.  On or before the Closing, Seller shall transfer to
Split-Off Subsidiary all existing corporate books and records in Seller’s
possession relating to Split-Off Subsidiary and its business, including but not
limited to all agreements, litigation files, real estate files, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Split-Off Subsidiary, only copies of such
documents need be furnished.  On or before the Closing, Buyers and Split-Off
Subsidiary shall transfer to Seller all existing corporate books and records in
the possession of Buyers or Split-Off Subsidiary relating to Seller, including
but not limited to all corporate minute books, stock ledgers, certificates and
corporate seals of Seller and all agreements, litigation files, real property
files, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and Split-Off Subsidiary
or its business, only copies of such documents need be furnished.
 
3.5  Instruments of Assignment. At the Closing, Seller and Split-Off Subsidiary
shall deliver to each other such instruments providing for the Assignment as the
other may reasonably request.
 
IV.            BUYERS’ REPRESENTATIONS AND WARRANTIES.  Each Buyer represents
and warrants that:
 
4.1  Capacity and Enforceability.  Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.
 
4.2  Compliance.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.
 
 
4

--------------------------------------------------------------------------------

 
4.3  Purchase for Investment.  Buyer is financially able to bear the economic
risks of acquiring the Shares and the other transactions contemplated hereby,
and has no need for liquidity in his investment in the Shares. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of Split-Off
Subsidiary (after giving effect to the Assignment), so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Shares and the other transactions
contemplated hereby. Buyer is acquiring the Shares solely for his own account
and not with a view to or for resale in connection with any distribution or
public offering thereof, within the meaning of any applicable securities laws
and regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has (i) received all the information he
has deemed necessary to make an informed decision with respect to the
acquisition of the Shares and the other transactions contemplated hereby;
(ii) had an opportunity to make such investigation as he has desired pertaining
to Split-Off Subsidiary (after giving effect to the Assignment) and the
acquisition of an interest therein and the other transactions contemplated
hereby, and to verify the information which is, and has been, made available to
him; and (iii) had the opportunity to ask questions of Seller concerning
Split-Off Subsidiary (after giving effect to the Assignment). Buyer acknowledges
that Buyer is a former director and officer of Seller, and a current director
and officer of Split-Off Subsidiary and, as such, has actual knowledge of the
business, operations and financial affairs of Split-Off Subsidiary (after giving
effect to the Assignment). Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares by him must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for Split-Off Subsidiary at the time, create an exemption or
otherwise do not require registration under the Securities Act (or applicable
state securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
 
5

--------------------------------------------------------------------------------

 
Buyer understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.
 
4.4  Liabilities.  Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Split-Off Subsidiary or its business or
activities, and there are no outstanding guaranties, performance or payment
bonds, letters of credit or other contingent contractual obligations that have
been undertaken by Seller directly or indirectly in relation to Split-Off
Subsidiary or its business and that may survive the Closing.
 
4.5  Title to Purchase Price Securities.  Each Buyer is the sole record and
beneficial owner of his Purchase Price Securities. At Closing, Buyer will have
good and marketable title to his Purchase Price Securities, which Purchase Price
Securities are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Seller, except for
restrictions on transfer as contemplated by applicable securities laws.
 
V.             SELLER’S AND SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES.  Seller
and Split-Off Subsidiary, jointly and severally, represent and warrant to Buyers
that:
 
5.1  Organization and Good Standing.  Each of Seller and Split-Off Subsidiary is
a corporation duly incorporated, validly existing, and in good standing under
the laws of the State of Delaware and the State of Delaware, respectively.
 
5.2  Authority and Enforceability.  The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.
 
5.3  Title to Shares.  Seller is the sole record and beneficial owner of the
Shares.  At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyers, except for
restrictions on transfer as contemplated by Section 4.3 above.  The Shares
constitute all of the issued and outstanding shares of capital stock of
Split-Off Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
5.4  WARN Act.  Split-Off Subsidiary does not have a sufficient number of
employees to make it subject to the Worker Adjustment and Retraining
Notification Act.
 
5.5  Representations in Merger Agreement.  Split-Off Subsidiary represents and
warrants that all of the representations and warranties by Seller, insofar as
they relate to Split-Off Subsidiary, contained in the Merger Agreement are true
and correct.
 
VI.            OBLIGATIONS OF BUYERS PENDING CLOSING.  Each Buyer covenants and
agrees that between the date hereof and the Closing:
 
6.1  Not Impair Performance.  Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VII.
 
6.2  Assist Performance.  Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the sale transaction contemplated by this Agreement.
 
VII.           OBLIGATIONS OF SELLER PENDING CLOSING.  Seller covenants and
agrees that between the date hereof and the Closing:
 
7.1  Business as Usual.  Split-Off Subsidiary shall operate and Seller shall
cause Split-Off Subsidiary to operate in accordance with past practices and
shall use best efforts to preserve its goodwill and the goodwill of its
employees, customers and others having business dealings with Split-Off
Subsidiary. Without limiting the generality of the foregoing, from the date of
this Agreement until the Closing Date, Split-Off Subsidiary shall (a) make all
normal and customary repairs to its equipment, assets and facilities, (b) keep
in force all insurance, (c) preserve in full force and effect all material
franchises, licenses, contracts and real property interests and comply in all
material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain Split-Off
Subsidiary’s assets in their current operating condition and repair, ordinary
wear and tear excepted. From the date of this Agreement until the Closing Date,
Split-Off Subsidiary shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business. Neither
Split-Off Subsidiary nor Buyers shall take or omit to take any action that
results in Seller incurring any liability or obligation prior to or in
connection with the Closing.
 
7.2  Not Impair Performance.  Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyers to satisfy his obligations as provided in Article VI.
 
 
7

--------------------------------------------------------------------------------

 
7.3  Assist Performance.  Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyers’ obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyers to make and/or obtain any necessary
filings and consents. Seller shall cause Split-Off Subsidiary to comply with its
obligations under this Agreement.
 
VIII.         SELLER’S AND SUBSIDIARY’S CONDITIONS PRECEDENT TO CLOSING.  The
obligations of Seller and Split-Off Subsidiary to close the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent (any or all of which
may be waived by Seller and Nevada Gold in writing):
 
8.1  Representations and Warranties; Performance.  All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyers
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyers at or prior to the
Closing.
 
8.2  Additional Documents.  Buyers shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
8.3  Release by Split-Off Subsidiary.  At the Closing, Split-Off Subsidiary
shall execute and deliver to Seller a general release which in substance and
effect releases Seller and Nevada Gold from any and all liabilities and
obligations that Seller and Nevada Gold may owe to Split-Off Subsidiary in any
capacity, and from any and all claims that Split-Off Subsidiary may have against
Seller, Nevada Gold or their respective managers, members, officers, directors,
stockholders, employees and agents (other than those arising pursuant to this
Agreement or any document delivered in connection with this Agreement).
 
IX.           BUYERS’ CONDITIONS PRECEDENT TO CLOSING.  The obligation of each
Buyer to close the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any and all of which may be waived by such Buyer in writing):
 
9.1  Representations and Warranties; Performance.  All representations and
warranties of Seller and Split-Off Subsidiary contained in this Agreement shall
have been true and correct, in all material respects, when made and shall be
true and correct, in all material respects, at and as of the Closing with the
same effect as though such representations and warranties were made at and as of
the Closing. Seller and Split-Off Subsidiary shall have performed and complied
with all covenants and agreements and satisfied all conditions, in all material
respects, required by this Agreement to be performed or complied with or
satisfied by them at or prior to the Closing.
 
 
8

--------------------------------------------------------------------------------

 
X.             OTHER AGREEMENTS.
 
10.1  Expenses.  Each party hereto shall bear its expenses separately incurred
in connection with this Agreement and with the performance of its obligations
hereunder.
 
10.2  Confidentiality.  Buyers shall not make any public announcements
concerning this transaction without the prior written agreement of Nevada Gold,
other than as may be required by applicable law or judicial process. If for any
reason the transactions contemplated hereby are not consummated, then Buyers
shall return any information received by Buyers from Seller or Split-Off
Subsidiary, and Buyer shall cause all confidential information obtained by
Buyers concerning Split-Off Subsidiary and its business to be treated as such.
 
10.3  Brokers’ Fees.  In connection with the transaction specifically
contemplated by this Agreement, no party to this Agreement has employed the
services of a broker and each agrees to indemnify the other against all claims
of any third parties for fees and commissions of any brokers claiming a fee or
commission related to the transactions contemplated hereby.
 
10.4  Access to Information Post-Closing; Cooperation.
 
(a)  Following the Closing, Buyers and Split-Off Subsidiary shall afford to
Seller and its authorized accountants, counsel and other designated
representatives, reasonable access (and including using reasonable efforts to
give access to persons or firms possessing information) and duplicating rights
during normal business hours to allow records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
within the possession or control of Buyers or Split-Off Subsidiary insofar as
such access is reasonably required by Seller. Information may be requested under
this Section 10.4(a) for, without limitation, audit, accounting, claims,
litigation and tax purposes, as well as for purposes of fulfilling disclosure
and reporting obligations and performing this Agreement and the transactions
contemplated hereby. No files, books or records of Split-Off Subsidiary existing
at the Closing Date shall be destroyed by Buyers or Split-Off Subsidiary after
Closing but prior to the expiration of any period during which such files, books
or records are required to be maintained and preserved by applicable law without
giving Seller at least 30 days’ prior written notice, during which time Seller
shall have the right to examine and to remove any such files, books and records
prior to their destruction.
 
(b)  Following the Closing, Seller shall afford to Split-Off Subsidiary and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Split-Off Subsidiary. Information may be requested under this Section 10.4(b)
for, without limitation, audit, accounting, claims, litigation and tax purposes
as well as for purposes of fulfilling disclosure and reporting obligations and
for performing this Agreement and the transactions contemplated hereby. No
files, books or records of Split-Off Subsidiary existing at the Closing Date
shall be destroyed by Seller after Closing but prior to the expiration of any
period during which such files, books or records are required to be maintained
and preserved by applicable law without giving Buyers at least 30 days prior
written notice, during which time Buyers shall have the right to examine and to
remove any such files, books and records prior to their destruction.
 
 
9

--------------------------------------------------------------------------------

 
(c)  At all times following the Closing, Seller, Buyers and Split-Off Subsidiary
shall use their reasonable efforts to make available to the other party on
written request, the current and former officers, directors, employees and
agents of Seller or Split-Off Subsidiary for any of the purposes set forth in
Section 10.4(a) or (b) above or as witnesses to the extent that such persons may
reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Split-Off Subsidiary may from time to be
involved.
 
(d)  The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e)  Seller, Buyers, Split-Off Subsidiary and their respective employees and
agents shall each hold in strict confidence all Information concerning the other
party in their possession or furnished by the other or the other’s
representative pursuant to this Agreement with the same degree of care as such
party utilizes as to such party’s own confidential information (except to the
extent that such Information is (i) in the public domain through no fault of
such party or (ii) later lawfully acquired from any other source by such party),
and each party shall not release or disclose such Information to any other
person, except such party’s auditors, attorneys, financial advisors, bankers,
other consultants and advisors or persons with whom such party has a valid
obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law.
 
(f)  Seller, Buyers and Split-Off Subsidiary shall each use their best efforts
to forward promptly to the other party all notices, claims, correspondence and
other materials which are received and determined to pertain to the other party.
 
10.5  Guarantees, Surety Bonds and Letter of Credit Obligations.  In the event
that Seller is obligated for any debts, obligations or liabilities of Split-Off
Subsidiary by virtue of any outstanding guarantee, performance or surety bond or
letter of credit provided or arranged by Seller on or prior to the Closing Date,
Buyers and Split-Off Subsidiary shall use their best efforts to cause to be
issued replacements of such bonds, letters of credit and guarantees and to
obtain any amendments, novations, releases and approvals necessary to release
and discharge fully Seller from any liability thereunder following the Closing.
Buyers and Split-Off Subsidiary, jointly and severally, shall be responsible
for, and shall indemnify, hold harmless and defend Seller from and against, any
costs or losses incurred by Seller arising from such bonds, letters of credits
and guarantees and any liabilities arising therefrom and shall reimburse Seller
for any payments that Seller may be required to pay pursuant to enforcement of
its obligations relating to such bonds, letters of credit and guarantees.
 
 
10

--------------------------------------------------------------------------------

 
10.6  Filings and Consents.  Each Buyer, at its risk, shall determine what, if
any, filings and consents must be made and/or obtained prior to Closing to
consummate the purchase and sale of the Shares. Each Buyer shall indemnify the
Seller Indemnified Parties (as defined in Section 12.1 below) against any Losses
(as defined in Section 12.1 below) incurred by such Seller Indemnified Parties
by virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyers and
Split-Off Subsidiary confirm that the provisions of this Section 10.6 will not
limit Seller’s right to treat such failure as the failure of a condition
precedent to Seller’s obligation to close pursuant to Article VIII above.
 
10.7  Insurance.  Each Buyer acknowledges that on the Closing Date, effective as
of the Closing, any insurance coverage and bonds provided by Seller for
Split-Off Subsidiary, and all certificates of insurance evidencing that
Split-Off Subsidiary maintains any required insurance by virtue of insurance
provided by Seller, will terminate with respect to any insured damages resulting
from matters occurring subsequent to Closing.
 
10.8  Agreements Regarding Taxes.
 
(a)  Tax Sharing Agreements.  Any tax sharing agreement between Seller and
Split-Off Subsidiary is terminated as of the Closing Date and will have no
further effect for any taxable year (whether the current year, a future year or
a past year).
 
(b)  Returns for Periods Through the Closing Date.  Seller will include the
income and loss of Split-Off Subsidiary (including any deferred income triggered
into income by Reg. §1.1502-13 and any excess loss accounts taken into income
under Reg. §1.1502-19) on Seller’s consolidated federal income tax returns for
all periods through the Closing Date and pay any federal income taxes
attributable to such income. Seller and Split-Off Subsidiary agree to allocate
income, gain, loss, deductions and credits between the period up to Closing (the
“Pre-Closing Period”) and the period after Closing (the “Post-Closing Period”)
based on a closing of the books of Split-Off Subsidiary, and both Seller and
Split-Off Subsidiary agree not to make an election under Reg.
§1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain, loss,
deduction and credit. Seller, Split-Off Subsidiary and Buyers agree to report
all transactions not in the ordinary course of business occurring on the Closing
Date after Buyers’ purchase of the Shares on Split-Off Subsidiary’s tax returns
to the extent permitted by Reg. §1.1502-76(b)(1)(ii)(B). Each Buyer agrees to
indemnify Seller for any additional tax owed by Seller (including tax owned by
Seller due to this indemnification payment) resulting from any transaction
engaged in by Split-Off Subsidiary during the Pre-Closing Period or on the
Closing Date after such Buyer’s purchase of the Shares. Split-Off Subsidiary
will furnish tax information to Seller for inclusion in Seller’s consolidated
federal income tax return for the period which includes the Closing Date in
accordance with Split-Off Subsidiary’s past custom and practice.
 
 
11

--------------------------------------------------------------------------------

 
(c)  Audits.  Seller will allow Split-Off Subsidiary and its counsel to
participate at Split-Off Subsidiary’s expense in any audits of Seller’s
consolidated federal income tax returns to the extent that such audit raises
issues that relate to and increase the tax liability of Split-Off Subsidiary.
Seller shall have the absolute right, in its sole discretion, to engage
professionals and direct the representation of Seller in connection with any
such audit and the resolution thereof, without receiving the consent of Buyers
or Split-Off Subsidiary or any other party acting on behalf of Buyers or
Split-Off Subsidiary, provided that Seller will not settle any such audit in a
manner which would materially adversely affect Split-Off Subsidiary after the
Closing Date unless such settlement would be reasonable in the case of a person
that owned Split-Off Subsidiary both before and after the Closing Date. In the
event that after Closing any tax authority informs Buyers or Split-Off
Subsidiary of any notice of proposed audit, claim, assessment or other dispute
concerning an amount of taxes which pertain to Seller, or to Split-Off
Subsidiary during the period prior to Closing, Buyers or Split-Off Subsidiary
must promptly notify Seller of the same within 15 calendar days of the date of
the notice from the tax authority. In the event Buyers or Split-Off Subsidiary
do not notify Seller within such 15 day period, Buyers and Split-Off Subsidiary,
jointly and severally, will indemnify Seller for any incremental interest,
penalty or other assessments resulting from the delay in giving notice. To the
extent of any conflict or inconsistency, the provisions of this Section 10.8
shall control over the provisions of Section 12.2 below.
 
(d)  Cooperation on Tax Matters.  Buyers, Seller and Split-Off Subsidiary shall
cooperate fully, as and to the extent reasonably requested by any party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Split-Off Subsidiary shall (i) retain all books and
records with respect to tax matters pertinent to Split-Off Subsidiary relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and
(ii) give Seller reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if Seller so requests, Buyers agree
to cause Split-Off Subsidiary to allow Seller to take possession of such books
and records.
 
10.9  ERISA.  Effective as of the Closing Date, Split-Off Subsidiary shall
terminate its participation in, and withdraw from, any employee benefit plans
sponsored by Seller, and Seller and Buyers shall cooperate fully in such
termination and withdrawal. Without limitation, Split-Off Subsidiary shall be
solely responsible for (i) all liabilities under those employee benefit plans
notwithstanding any status as an employee benefit plan sponsored by Seller, and
(ii) all liabilities for the payment of vacation pay, severance benefits, and
similar obligations, including, without limitation, amounts which are accrued
but unpaid as of the Closing Date with respect thereto. Buyers and Split-Off
Subsidiary acknowledge that Split-Off Subsidiary is solely responsible for
providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Split-Off Subsidiary is terminated
after the Closing Date.
 
 
12

--------------------------------------------------------------------------------

 
XI.           TERMINATION.  This Agreement may be terminated at, or at any time
prior to, the Closing by mutual written consent of Seller, Buyers and Nevada
Gold.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
XII.          INDEMNIFICATION.
 
12.1  Indemnification by Buyers.  Each Buyer covenants and agrees to indemnify,
defend, protect and hold harmless Seller and Nevada Gold, and their respective
officers, directors, employees, stockholders, agents, representatives and
Affiliates (collectively, the “Seller Indemnified Parties”) at all times from
and after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of such
Buyer set forth herein or in certificates delivered in connection herewith,
(ii) any breach or nonfulfillment of any covenant or agreement (including any
other agreement of Buyers to indemnify set forth in this Agreement) on the part
of such Buyer under this Agreement, (iii) any Assigned Asset or Assigned
Liability or any other debt, liability or obligation of Split-Off Subsidiary,
(iv) the conduct and operations, whether before or after Closing, of (A) the
business of Seller pertaining to the Assigned Assets and Assigned Liabilities or
(B) the business of Split-Off Subsidiary, (v) claims asserted, whether before or
after Closing, (A) against Split-Off Subsidiary or (B) pertaining to the
Assigned Assets and Assigned Liabilities, or (vi) any federal or state income
tax payable by Seller or Nevada Gold and attributable to the transactions
contemplated by this Agreement.  The obligations of Buyers under this Section,
as between Buyers and the Seller Indemnified Parties, are joint and several.
 
12.2  Third Party Claims.
 
(a)  Defense.  If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which a Buyer has an indemnification
obligation under the terms of Section 12.1, then the Indemnitee shall notify
Buyer (the “Indemnitor”) within 20 days after the Third-Party Claim is asserted
by a third party (said notification being referred to as a “Claim Notice”) and
give the Indemnitor a reasonable opportunity to take part in any examination of
the books and records of the Indemnitee relating to such Third-Party Claim and
to assume the defense of such Third-Party Claim and in connection therewith and
to conduct any proceedings or negotiations relating thereto and necessary or
appropriate to defend the Indemnitee and/or settle the Third-Party Claim. The
expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the Indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and any decision to settle such Third-Party Claim, and
shall be responsible for any expenses of the Indemnitee in connection with the
defense of such Third-Party Claim so long as the Indemnitor continues such
defense until the final resolution of such Third-Party Claim. The Indemnitor
shall be responsible for paying all settlements made or judgments entered with
respect to any Third-Party Claim the defense of which has been assumed by the
Indemnitors.  Except as provided on subsection (b) below, both the Indemnitor
and the Indemnitee must approve any settlement of a Third-Party Claim. A failure
by the Indemnitee to timely give the Claim Notice shall not excuse Indemnitor
from any indemnification liability except only to the extent that the Indemnitor
is materially and adversely prejudiced by such failure.
 
 
13

--------------------------------------------------------------------------------

 
(b)  Failure to Defend.  If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate. The Indemnitor shall
promptly reimburse the Indemnitee for the amount of all settlement payments and
expenses, legal and otherwise, incurred by the Indemnitee in connection with the
defense or settlement of such Third-Party Claim. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.
 
12.3  Non-Third-Party Claims.  Upon discovery of any claim for which a Buyer has
an indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
12.4  Survival.  Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyers, Split-Off Subsidiary and Seller
in connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of all Indemnitors
under this Article XII shall terminate on the third (3rd) anniversary of the
Closing Date, except with respect to (a) liability for any item as to which,
prior to the third (3rd) anniversary of the Closing Date, any Indemnitee shall
have asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated,
(b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s breach of any
covenant or agreement to be performed by such party after the Closing,
(c) liability of a Buyer for Losses incurred by a Seller Indemnified Party due
to breaches of its representations and warranties in Article IV of this
Agreement, and (d) liability of a Buyer for Losses arising out of Third-Party
Claims for which Buyer have an indemnification obligation, which liability shall
survive until the statute of limitation applicable to any third party’s right to
assert a Third-Party Claim bars assertion of such claim.
 
 
14

--------------------------------------------------------------------------------

 
XIII.         MISCELLANEOUS.
 
13.1  Definitions.  Capitalized terms used herein without definition have the
meanings ascribed to them in the Merger Agreement.
 
13.2  Notices.  All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:
 
(a)           If to Seller, addressed to:
 
Nevada Gold Holdings, Inc.
1265 Mesa Drive
Fernley, NV  89408
Attn:  David Rector, President


With a copy to (which shall not constitute notice hereunder):
 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attention:  Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


(b)           If to Buyers or Split-Off Subsidiary, addressed to:
 
Sunshine Group, Inc.
709 Martinique Court
Orange Park, FL 32003
Attention:  Marion R. “Butch” Barnes




or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.
 
 
15

--------------------------------------------------------------------------------

 
13.3  Exercise of Rights and Remedies.  Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
13.4  Time.  Time is of the essence with respect to this Agreement.
 
13.5  Reformation and Severability.  In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
13.6  Further Acts and Assurances.  From and after the Closing, Seller, Buyers
and Split-Off Subsidiary agree that each will act in a manner supporting
compliance, including compliance by its Affiliates, with all of its obligations
under this Agreement and, from time to time, shall, at the request of another
party hereto, and without further consideration, cause the execution and
delivery of such other instruments of conveyance, transfer, assignment or
assumption and take such other action or execute such other documents as such
party may reasonably request in order more effectively to convey, transfer to
and vest in Buyers, and to put Split-Off Subsidiary in possession of, all
Assigned Assets and Assigned Liabilities, and to convey, transfer to and vest in
Seller and Buyers, and to them in possession of, the Purchase Price Securities
and the Shares (respectively), and, in the case of any contracts and rights that
cannot be effectively transferred without the consent or approval of other
Persons that is unob­tainable, to use its best reasonable efforts to ensure that
Split-Off Subsidiary receives the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.
 
13.7  Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by Nevada Gold. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of Nevada Gold.
 
13.8  Assignment.  No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.
 
13.9  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
 
16

--------------------------------------------------------------------------------

 
13.10  Counterparts.  This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
taken together shall constitute a single agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page was an original thereof.
 
13.11  Section Headings and Gender.  The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.
 
13.12  Third-Party Beneficiary.  Each of Seller, Buyer and Split-Off Subsidiary
acknowledges and agrees that this Agreement is entered into for the express
benefit of Nevada Gold, and that Nevada Gold is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Merger Agreement, and that Nevada Gold
shall be in all respects entitled to the benefit hereof and to enforce this
Agreement as a result of any breach hereof.
 
13.13  Specific Performance; Remedies.  Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that Nevada Gold would be damaged irreparably
if any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached. Accordingly, each of Seller, Buyer and
Split-Off Subsidiary agrees that Nevada Gold will be entitled to seek an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, subject to
Section 13.9, in addition to any other remedy to which they may be entitled, at
law or in equity. Except as expressly provided herein, the rights, obligations
and remedies created by this Agreement are cumulative and are in addition to any
other rights, obligations or remedies otherwise available at law or in equity,
and nothing herein will be considered an election of remedies.
 
13.14  Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a)  Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the State of New York in any action arising out of
or relating to this Agreement and agrees that all claims in respect of the
action may be heard and determined in any such court. Each party to the
Agreement also agrees not to bring any action arising out of or relating to this
Agreement in any other court. Each party to the Agreement agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.
 
 
17

--------------------------------------------------------------------------------

 
(b)  EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.
 
13.15  Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.”  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.
 


 
[Signature page follows this page.]
 
 
18

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Split-Off
Agreement as of the day and year first above written.
 



 
NEVADA GOLD HOLDINGS, INC.
             
By:
/s/ David Rector
 
Name:
David Rector
 
Title:
President
             
SUNSHINE GROUP, INC.
             
By:
/s/ Marion R. “Butch” Barnes
 
Name:
Marion R. “Butch” Barnes
 
Title
President
             
BUYERS
             
/s/ Marion R. “Butch” Barnes
 
Marion R. “Butch” Barnes
             
/s/ William D. Blanchard
 
William D. Blanchard
             
/s/ Robert Barnes
 
Robert Barnes





 
 

--------------------------------------------------------------------------------

 




EXHIBIT A




Buyers
 
Purchase Price Securities
   
Number of Shares
               
Marion R. “Butch” Barnes
    69,621,211    
137
                 
William D. Blanchard
    29,984,849    
59.4
                 
Robert Barnes
    393,940    
3.6
 
Total
    100,000,000        




 
 
 
 

--------------------------------------------------------------------------------

 